Name: Council Regulation (EEC) No 4062/89 of 21 December 1989 on the application of Decision No 3/89 of the EEC- Yugoslavia cooperation Council amending , as a consequence of the introduction of the harmonized system, protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  political geography;  international affairs;  executive power and public service;  tariff policy
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 392/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4062/89 of 21 December 1989 on the application of Decision No 3/89 of the EEC-Yugoslavia Cooperation Council amending, as a consequence of the introduction of the harmonized system, Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') was signed on 2 April 1980 ; Whereas , by virtue of Article 25 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the abovementioned Agreement, the EEC-Yugoslavia Cooperation Council has adopted Decision No 3/89 amending the said Protocol ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 3/89 of the EEC-Yugoslavia Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 October 1989 . For the Council The President E. CRESSON 0) OJ No L 41 , 14 . 2 . 1983 , p. 2 .